                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7
                                           LIFALFA GREEN,
                                   8                                                           Case No. 19-cv-00893-DMR (PR)
                                                        Plaintiff,
                                   9
                                                 v.                                            ORDER OF TRANSFER
                                  10
                                           MARY BATCHELOR, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff, a state prisoner, has filed a pro se civil rights action pursuant to 42 U.S.C. § 1983.

                                  14   Dkt. 1. He has also filed an in forma pauperis application, but it is not signed and does not

                                  15   include any supporting documents. Dkt. 2.

                                  16           Plaintiff has consented to magistrate judge jurisdiction in this action, which has been

                                  17   assigned to the undersigned Magistrate Judge. Dkt. 5.

                                  18           The acts complained of occurred at California State Prison - Solano in Solano County,

                                  19   which is located in the Eastern District of California, and it appears that Defendants reside in that

                                  20   district. Venue, therefore, properly lies in that district and not in this one. See 28 U.S.C.

                                  21   § 1391(b).

                                  22           Accordingly, in the interest of justice and pursuant to 28 U.S.C. § 1406(a), this action is

                                  23   TRANSFERRED to the United States District Court for the Eastern District of California.1 The

                                  24   Clerk of the Court shall transfer the case forthwith.

                                  25           All remaining pending motions are TERMINATED on this court’s docket as no longer

                                  26   pending in this district.

                                  27
                                       1
                                  28     Venue transfer is a non-dispositive matter and, thus, it falls within the scope of the jurisdiction of
                                       the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(A).
                                   1           If Plaintiff wishes to further pursue this action, he must complete the in forma pauperis

                                   2   application required by the United States District Court for the Eastern District of California and

                                   3   mail it to that district.

                                   4           IT IS SO ORDERED.

                                   5   Dated: March 26, 2019

                                   6                                                    ______________________________________
                                                                                        YupDONNA M. RYU
                                   7                                                    United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        LIFALFA GREEN,
                                   4                                                          Case No. 4:19-cv-00893-DMR
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        MARY BATCHELOR, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on March 26, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Lifalfa Green ID: H-42401
                                       California State Prison-Solano
                                  18   P.O. Box 4000
                                       Vacaville, CA 95696-4000
                                  19

                                  20   Dated: March 26, 2019

                                  21
                                                                                          Susan Y. Soong
                                  22                                                      Clerk, United States District Court
                                  23

                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      Ivy Lerma Garcia, Deputy Clerk to the
                                                                                          Honorable DONNA M. RYU
                                  27

                                  28
                                                                                          3
